DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
The Amendment filed March 9th, 2012 has been entered. Claims 1, 4-5, 7-10, 12, 14-16 and 19-22 are pending. Claims 1, 7, 14 and 19-20 have been amended and claims 21-22 have been added by the Applicant.
Allowable Subject Matter
Claims 1, 4-5, 7-10, 12, 14-16 and 19-22 are allowed.
Applicant's amendments and arguments filed March 9th, 2021 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1,14 and 19, the prior art fails to teach or show, alone or in combination, the claimed drive mechanism for a vacuum switching apparatus, and a pair of toggle assemblies each comprising a component and a biasing element coupled to said component, said component being coupled to a drive rod, a biasing element being structured to apply a bias to said drive rod in a direction not coinciding with a longitudinal axis; and where, when drive rod is in each of a first position and a second position, each biasing element is disposed at an angle of incidence of between 30 degrees and 60 degrees with respect to the longitudinal axis; each of said pair of toggle assemblies further comprises a plate member coupled to said component and disposed between a first end portion and said biasing element in order to allow said biasing element to bias said drive rod; where said 
The prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833